Exhibit (10)(q)

 

--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

BETWEEN

MICHAEL J. COVEY

AND

POTLATCH CORPORATION

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 6th
day of February, 2006, by and among Potlatch Corporation, a Delaware corporation
(the “Company”), and Michael J. Covey (“Executive”), to be effective as of the
Effective Date, as defined in Section 1.

BACKGROUND

The Company desires to retain Executive as the President and Chief Executive
Officer of the Company from and after the Effective Date, in accordance with the
terms of this Agreement. Executive is willing to serve as such in accordance
with the terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date. The effective date of this Agreement (the “Effective Date”)
is February 6, 2006.

2. Employment and Directorship.

(a) Employment. Executive is hereby employed on the Effective Date and will
become the President and Chief Executive Officer of the Company on February 6,
2006. In his capacity as President and Chief Executive Officer of the Company,
Executive shall have the duties, responsibilities and authority commensurate
with such positions as shall be assigned to him by the Board of Directors of the
Company, which shall be consistent with the duties, responsibilities and
authority of persons holding such positions in a public company engaged in
similar lines of business to that engaged in by the Company and its subsidiaries
from time to time. In his capacity as President and Chief Executive Officer of
the Company, Executive will report directly to the Board of Directors.

(b) Directorship. Executive has been elected as of the Start Date to serve as a
member of the Board of Directors of the Company in Class II with a term of
office ending at the Annual Meeting of stockholders in 2007. The Company will
recommend to the Nominating and Corporate Governance Committee of the Board of
Directors and to the full Board of Directors that Executive be nominated to
serve as a member of the Board of Directors at each Annual Meeting of
stockholders at which Class II directors are elected during the Employment
Period. Executive’s service as a member of the Board of Directors will be
subject to any required stockholder approval.

3. Employment Period. Unless earlier terminated herein in accordance with
Section 7 hereof, Executive’s employment shall be for a three-year term (the
“Employment Period”), beginning on January 1, 2006. Executive shall commence his
active duties as President and Chief Executive Officer on February 6, 2006 (the
“Start Date”). After the Employment Period has ended, Executive’s status shall
be that of an “at-will” employee. However, if Employee is



--------------------------------------------------------------------------------

terminated after the Employment Period has ended, he will be covered under the
Potlatch Corporation Severance Program for Executive Employees, as such program
may be amended from time to time. During 2006, the Company will review the
Severance Plan for Executive Employees and make such changes as may be
appropriate to conform it to relevant competitive practices.

4. Extent of Service. During the Employment Period following the Start Date, and
excluding any periods of vacation, holiday and sick leave to which Executive is
entitled, Executive agrees to devote his reasonable full-time business time,
attention, skill and efforts exclusively to the faithful performance of his
duties hereunder. It shall not be a violation of this Agreement for Executive to
(i) devote reasonable time to charitable, community, industry or professional
activities, (ii) serve on corporate, civic, educational or charitable boards or
committees, and/or (iii) manage personal business interests and investments, and
so long as such activities do not materially interfere with the performance of
Executive’s responsibilities under this Agreement; provided, however, that
Executive shall not accept a position as a member of the board of directors of
any for-profit corporation without the prior consent of the Board.

5. Compensation and Benefits.

(a) Base Salary. During the Employment Period following the Start Date, the
Company will pay to Executive base salary at the rate of U.S. $625,000 per year
(“Base Salary”), less normal withholdings, payable in equal semimonthly or more
frequent installments as are customary under the Company’s payroll practices
from time to time. The Executive Compensation and Personnel Policies Committee
of the Board of Directors of the Company shall review Executive’s Base Salary
annually and, subject to approval of the Board of Directors of the Company, may
increase (but not decrease) Executive’s Base Salary from year to year. Such
adjusted salary then shall become Executive’s Base Salary for purposes of this
Agreement. The annual review of Executive’s salary by the Board shall consider,
among other things, Executive’s own performance and the Company’s performance.

(b) Incentive, Savings and Retirement Plans. During the Employment Period
following the Start Date, Executive shall be entitled to participate in all
incentive, savings and retirement plans, practices, policies and programs
available to other senior executive officers of the Company (“Peer Executives”),
and on a basis no less favorable than such Peer Executives. Without limiting the
foregoing, the following shall apply:

(i) Annual Bonus Opportunity. During the Employment Period, Executive shall be
entitled to participate in the Potlatch Corporation Management Performance Award
Plan (the “MPAP”), or any other executive bonus plan then in effect, pursuant to
which he shall have an opportunity to receive an annual cash bonus based upon
the achievement of performance goals established in advance from year to year by
the Executive Compensation and Personnel Policies Committee (such bonus earned
at the stated “target” level of achievement being referred to herein as the
“Target Bonus”). Executive’s Target Bonus will equal 65% of his actual Base
Salary earned in such year, with a maximum award of 200% of the Target Bonus.
Notwithstanding the foregoing, the Executive Compensation and Personnel Policies
Committee may further adjust Executive’s award by a multiplier ranging from 0 to
1.4 based upon Executive’s individual performance. Executive’s final annual
bonus (“Annual Bonus”) will be

 

2



--------------------------------------------------------------------------------

determined after applying the individual performance multiplier to the corporate
performance bonus amount. The parties acknowledge that under the MPAP formula
the target bonus is based on the number of days of employment. Since the Start
Date would result in a pro-rata award, to offset this effect Executive’s
adjusted individual performance modifier will be adjusted so that Executive’s
2006 Target Bonus is $406,250 (65% of $625,000).

(ii) Value Replacement Awards. In order to replace the value of certain earned
incentives that would have been available to Executive from his former employer
the Company shall provide to Executive the following replacement benefits:

(A) a one time value replacement bonus in the amount of $425,000 in cash,
payable on the Start Date;

(B) 24,401 restricted stock units, granted on the Start Date (the “Initial RSU
Award”), which award shall vest 20% on each of the first and second
anniversaries of the Start Date, and 60% on the third anniversary of the Start
Date. During such vesting period, an amount equal to the dividends that would
have been received if the Initial RSU Award had been made in the form of
restricted stock, if any, will be converted into additional restricted stock
units based on the closing price of the Company’s common stock on the New York
Stock Exchange on the dividend payment date. Such additional RSUs shall vest
pursuant to the vesting schedule applicable to the Initial RSU Award. As a
result of the Company’s conversion to a Real Estate Investment Trust (“REIT”),
the restricted stock units granted to Executive have been treated in the same
manner as similar awards held by Peer Executives, in accordance with the
applicable requirements of the Potlatch Corporation 2005 Stock Incentive Plan;
and

(C) a performance share award for the January 1, 2005 – December 31, 2007
performance cycle, consisting of 15,528 performance shares, pursuant to the
Company’s Performance Share Program. The performance shares shall vest based on
the Company’s percentile rank with respect to shareholder return versus
thirty-two peer group companies (the “Peer Group”), as described in Exhibit I to
this Agreement. Upon completion of the performance cycle, Executive’s award
shall range from a minimum of zero shares to a maximum of two times the target
number of shares. Awards shall be paid in shares of Company common stock as soon
as practicable following the completion of the performance cycle. Except as
provided in Section 8(b) herein, any unvested performance shares shall be
immediately forfeited upon Executive’s termination of employment for any reason.
As a result of the Company’s conversion to a REIT, the performance shares
granted to Executive have been treated in the same manner as similar awards held
by Peer Executives, in accordance with the applicable requirements of the
Potlatch Corporation 2005 Stock Incentive Plan.

(iii) Annual Long-Term Incentive Awards. During the Employment Period, Executive
shall be eligible for grants, under the Company’s long-term incentive plan or
plans, of long-term incentive awards having terms and determined in the same
manner as awards to other Peer Executives, unless Executive consents to a
different type of award or different terms of such award than are applicable to
other Peer Executives. Executive’s 2006 LTI Award opportunity shall consist of
20,800 performance shares granted under the Company’s Performance Share Program.
Performance share payouts shall be based on the Company’s relative total
shareholder return versus the Peer Group for the period of January 1, 2006 to

 

3



--------------------------------------------------------------------------------

December 31, 2008. Upon completion of the performance cycle, Executive’s award
shall range from a minimum of zero shares to a maximum of two times the target
number of shares. Awards shall be paid in shares of Company common stock, as
soon as practicable following the completion of the performance cycle. As a
result of the Company’s conversion to a REIT, the performance shares granted to
Executive have been treated in the same manner as similar awards held by Peer
Executives, in accordance with the applicable requirements of the Potlatch
Corporation 2005 Stock Incentive Plan. Except as provided in Section 8(b)
herein, unvested performance shares shall be immediately forfeited upon
Executive’s termination of employment for any reason.

Except as described above with respect to fiscal year 2006, the Executive
Compensation and Personnel Policies Committee of the Company shall have the
discretion to adopt different long-term incentive vehicles for future awards.

(iv) Retirement Benefits. Executive shall be eligible to participate in the
Company’s Salaried Retirement Plan and Supplemental Retirement Plan. In order to
replace the value of pension benefits that would have been available to
Executive under his former employer’s Supplemental Benefits Plan had he remained
employed until age 55, the Company shall provide to Executive a “minimum
benefit,” if he retires at or after age 55 as described below:

(A) The minimum benefit provided by the Company shall be $26,800 per month,
offset by the accumulated pretax value of benefits paid/payable from Executive’s
former employer’s Supplemental Benefits Plan and the Company’s Salaried
Retirement and Supplemental Retirement Plan. Exhibit II attached hereto compares
the retirement benefits under Executive’s former employer’s retirement plans and
the Company’s retirement plans.

(B) Executive’s benefit shall be payable in the form of a joint and 50% survivor
annuity if Executive is married at the time of benefit commencement (with
actuarial reduction for joint and survivor), or as a single life annuity if
Executive is unmarried at the time of benefit commencement. To the extent
required to comply with, or to avoid the payment of penalties under,
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), as
determined by the Company’s outside counsel, the benefit payments shall not
begin until six months following Executive’s “separation of service.” The sum of
the delayed payments shall be paid in a single sum after six months, with
monthly payments commencing thereafter.

(C) In the event that the benefits under the Company’s retirement plans plus the
value of the Executive’s former employer’s Supplemental Benefits Plan benefits
exceed the value of the minimum benefit, the minimum benefit shall be zero. The
comparison of benefit values shall be calculated using the IRS specified
mortality and interest rates for computing minimum lump sum payouts from
qualified retirement plans for the calendar year of termination of employment,
determined as of November of the prior year.

(D) The provisions of this Section 5(b)(iv) shall survive the termination of
this Agreement.

 

4



--------------------------------------------------------------------------------

(c) Welfare Benefit Plans. During the Employment Period following the Start
Date, Executive and Executive’s eligible dependents shall be eligible for
participation in, and shall receive all benefits under, the welfare benefit
plans, practices, policies and programs provided by the Company (including,
without limitation, medical, prescription, dental, disability, employee life,
group life, accidental death and travel accident insurance plans and programs)
(“Welfare Plans”) to the extent available to other Peer Executives and on a
basis no less favorable than such Peer Executives. In addition, the Company
shall reimburse Executive for the cost of purchasing continued health insurance
coverage for himself and his eligible dependents under COBRA for the period
after he ceased to be eligible as an employee for health coverage provided by
his former employer to the date he becomes eligible as an employee for health
coverage under the Company’s plans and programs.

(d) Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
Executive in accordance with the policies, practices and procedures of the
Company to the extent available to other Peer Executives.

(e) Fringe Benefits. During the Employment Period following the Start Date,
Executive shall be entitled to fringe benefits in accordance with the plans,
practices, programs and policies of the Company available to other Peer
Executives.

(f) Vacation. During the Employment Period following the Start Date, Executive
will be entitled to such period of paid vacation as may be provided under any
plans, practices, programs and policies of the Company available to other Peer
Executives.

(g) Relocation Assistance. The Company shall provide relocation assistance for
Executive’s move to the Spokane, Washington area in accordance with the plans,
practices, programs and policies of the Company available to other Peer
Executives. In addition, the Company shall reimburse Executive for his costs
incurred in connection with temporary living expenses and return trips home to
the Atlanta, GA area for the lesser of six (6) months or until Executive’s
family is relocated to the Spokane, Washington area.

(h) Stock Ownership Guidelines. Executive acknowledges and agrees to comply with
the Company’s stock ownership guidelines for the Chief Executive Officer
position, as the same may be amended from time to time. Such guidelines require
Executive to acquire, within five years of assuming the CEO position, 75,000
shares of Company common stock of the Company. Pursuant to the Potlatch
Corporation Officer Stock Ownership Guidelines, it is expected that Executive’s
stock ownership shall equal 20% of the guideline at the first anniversary of the
Start Date and the differential increase will equal at least 20% of the
guideline each year thereafter until the guideline is met. If the differential
increase is not achieved each year, or the guideline number of shares is not
maintained, 50% of Executive’s award under the MPAP shall be provided in shares
of Company common stock. The following shares are counted in the stock ownership
guideline: (i) shares owned outright, (ii) shares acquired and held in the
Salaried Employees’ Savings Plan, (iii) Stock Incentive Plan shares acquired
through stock option exercises, performance share awards paid, and vested
restricted shares or restricted stock units, and (iv) shares acquired through
the MPAP, including awards deferred in stock units.

 

5



--------------------------------------------------------------------------------

(i) Inventions, Trade Secrets and Confidentiality Agreement; Non-Compete.
Executive acknowledges and agrees to comply with the Company’s standard
Inventions, Trade Secrets and Confidentiality Agreement, as the same may be
amended from time to time. In consideration of the compensation and benefits
being paid by the Company to Executive hereunder, Executive further agrees that,
during (a) the time Executive is employed under this Agreement and (b) a time
period, if any, in which Executive receives payments and/or other benefits from
the Company pursuant to Sections 8(a) or 8(b) of this Agreement, Executive will
not, without prior written consent of the Company, directly or indirectly seek
or obtain employment as Chief Executive Officer of a real estate investment
trust whose principal holdings are timber properties (a timber REIT).

(j) Non-Solicitation of Employees. In consideration of the compensation and
benefits being paid by the Company to Executive hereunder, Executive hereby
agrees that, during (a) the time Executive is employed under this Agreement and
(b) a time period, if any, in which Executive receives payments and/or other
benefits from the Company pursuant to Sections 8(a) or 8(b) of this Agreement,
Executive will not solicit for employment, offer, or cause to be offered
employment, either on a full time, part-time or consulting basis, to any person
who was employed by Employer or its affiliates on the date Employee’s employment
terminated and with whom Employee had regular contact with during the course of
his employment by Employer, unless Employee shall have received the prior
written consent of Employer.

6. Change of Control. For the purposes of this Agreement, a “Change of Control”
shall mean the occurrence of any of the following events:

(a) Upon consummation of a reorganization, merger or consolidation involving the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (A) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the then outstanding
shares of Common Stock (the “Outstanding Common Stock”) and the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the corporation resulting from such
Business Combination (including, without limitation, a corporation which as a
result of such transaction owns the Company either directly or through one or
more subsidiaries), (B) no Person (as defined in Section 6(c) below) (excluding
any corporation resulting from such Business Combination or any employee benefit
plan (or related trust) sponsored or maintained by the Company or such other
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership is based
on the beneficial ownership, directly or indirectly, of Outstanding Common Stock
or Outstanding Voting Securities immediately prior to the Business Combination
and (C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the Board
at the time of the

 

6



--------------------------------------------------------------------------------

execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or

(b) On the date that individuals who, as of the Effective Date, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or

(c) Upon the acquisition after the Effective Date by any individual, entity or
group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either (A) the then Outstanding Common Stock or
(B) the combined voting power of the Outstanding Voting Securities; provided,
however, that the following acquisitions shall not be deemed to be covered by
this Section 6(c): (x) any acquisition of any acquisition of Outstanding Common
Stock or Outstanding Voting Securities by the Company, (y) any acquisition of
Outstanding Common Stock or Outstanding Voting Securities by any employee
benefit plan (or related trust) sponsored or maintained by the Company or
(z) any acquisition of Outstanding Common Stock or Outstanding Voting Securities
by any corporation pursuant to a transaction which complies with clauses (A),
(B) and (C) of Section 6(a); or

(d) Upon the consummation of the sale of all or substantially all of the assets
of the Company or approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

7. Termination of Employment.

(a) Death or Retirement. Executive’s employment shall terminate automatically
upon Executive’s death or Retirement during the Employment Period. For purposes
of this Agreement, “Retirement” shall mean normal retirement as defined in the
Company’s then-current retirement plan, or if there is no such retirement plan,
“Retirement” shall mean voluntary termination after age 65 with ten years of
service.

(b) Disability. If the Company determines in good faith that the Disability (as
defined below) of Executive has occurred during the Employment Period, it may
give to Executive written notice of its intention to terminate Executive’s
employment. In such event, Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such written notice by
Executive (the “Disability Effective Date”), provided that, within the 30 days
after such receipt, Executive shall not have returned to full-time performance

 

7



--------------------------------------------------------------------------------

of Executive’s duties. For purposes of this Agreement, “Disability” shall have
the meaning set forth in Code section 409A(a)(2)(C). If no such long-term
disability plan or policy is maintained, “Disability” shall mean the inability
of Executive, as determined by the Board, to perform the essential functions of
his regular duties and responsibilities, with or without reasonable
accommodation, due to a medically determinable physical or mental illness which
has lasted (or can reasonably be expected to last) for a period of six
consecutive months.

(c) Termination by the Company. The Company may terminate Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” shall mean:

(i) the engaging by Executive in unfair competition with the Company or any a
subsidiary;

(ii) Executive’s inducement of any customer of the Company or a subsidiary to
breach any contract with the Company or such subsidiary;

(iii) Executive’s unauthorized disclosure of any of the secrets or confidential
information of the Company or a subsidiary;

(iv) commission of an act of embezzlement, fraud or theft with respect to the
property of the Company or a subsidiary;

(v) the engaging by Executive in conduct which is not in good faith and which
directly results in material loss, damage or injury to the business, reputation
or employees of the Company or a subsidiary; or

(vi) Executive’s conviction of or entering of a plea of nolo contendere to a
felony.

The cessation of employment of Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the entire membership of the Board of the Company (excluding Executive, if
Executive is a member of the Board), finding that, in the good faith opinion of
such Board, Executive is guilty of the conduct described above, and specifying
the particulars thereof in detail. Such finding shall be effective to terminate
Executive’s employment for Cause only if Executive was provided reasonable
notice of the proposed action and was given an opportunity, together with
counsel, to be heard by the Board.

(d) Termination by Executive. Executive’s employment may be terminated by
Executive for Good Reason or no reason. For purposes of this Agreement, “Good
Reason” shall mean, without the written consent of Executive:

(i) the assignment to Executive of any duties inconsistent in material respect
with Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as in effect on the Start
Date, or any other action by the Company which results in a diminution in such
position, authority, duties or responsibilities or as a result of which
Executive no longer has a position substantially equivalent to Executive’s

 

8



--------------------------------------------------------------------------------

position as of the Start Date, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Executive;

(ii) a reduction by the Company in Executive’s Base Salary and/or Target Bonus
as in effect on the Effective Date or as the same may be increased from time to
time other than in connection with an across-the-board reduction applicable to
all Peer Executives;

(iii) the Company’s requiring Executive to be based at any office or location
other than in Spokane and its immediate suburbs;

(iv) the material breach by the Company of any provision of this Agreement.

Good Reason shall not include Executive’s death or Disability; provided that
Executive’s mental or physical incapacity following the occurrence of an event
described in clause (i) – (iv) above shall not affect Executive’s ability to
terminate for Good Reason. Executive’s continued employment shall not constitute
consent to, or a waiver of rights with respect to, any circumstance constituting
Good Reason hereunder. Any good faith determination of Good Reason made by
Executive shall be conclusive, but the Company shall have an opportunity to cure
any claimed event of Good Reason within 30 days of notice from Executive and the
Board’s good faith determination of cure with respect to clause (i) or
(iv) above shall be binding. The Company shall notify Executive of the timely
cure of any claimed event of Good Reason and the manner in which such cure was
effected, and any Notice of Termination delivered by Executive based on such
claimed Good Reason shall be deemed withdrawn and shall not be effective to
terminate the Agreement.

(e) Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 16(f) of this Agreement. For
purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated and (iii) specifies the termination
date. The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(f) Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or a date within 30
days after receipt of the Notice of Termination, as specified in such notice,
(ii) if Executive’s employment is terminated by the Company other than for Cause
or Disability, the Date of Termination shall be the date on which the Company
notifies Executive of such termination or a date within 60 days after receipt of
the

 

9



--------------------------------------------------------------------------------

Notice of Termination, as specified in such notice, (iii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the Disability Effective
Date, as the case may be, and (iv) if Executive’s employment is terminated by
Executive without Good Reason, the Date of Termination shall be no fewer than 60
days following the Company’s receipt of the Notice of Termination.

8. Obligations of the Company upon Termination.

(a) Prior to a Change in Control; Termination by Executive for Good Reason;
Termination by the Company Other Than for Cause or Disability. If, during the
Employment Period and prior to a Change in Control, the Company shall terminate
Executive’s employment other than for Cause or Disability, or Executive shall
terminate employment for Good Reason within a period of 90 days after the
occurrence of the event giving rise to Good Reason and the Company has failed to
cure such Good Reason as provided in Section 7(d) of this Agreement, then and,
with respect to the payments and benefits described in clauses (i)(B) and
(ii) below, only if Executive executes a release in substantially the form of
Exhibit III hereto (the “Release”):

(i) the Company shall pay to Executive the following amounts after Executive
executes the Release:

(A) the sum of (1) Executive’s Base Salary through the Date of Termination to
the extent not theretofore paid and (2) any accrued vacation pay to the extent
not theretofore paid shall be paid in a lump sum in cash within 30 days after
the Date of Termination, or if later, within ten days after Executive executes
the Release; and

(B) the product of (x) Executive’s Annual Bonus that would have been payable
with respect to the fiscal year in which the Date of Termination occurs
(determined at the end of such year based on actual performance results through
the end of such year; provided that such Annual Bonus shall not be adjusted
downward for individual performance) and (y) a fraction, the numerator of which
is the number of days in the current fiscal year through the Date of
Termination, and the denominator of which is 365 (the sum of the amounts
described in subsections (A) and (B) shall be hereinafter referred to as the
“Accrued Obligations”) shall be paid as soon as reasonably practicable after the
bonus determination for the applicable year is made; and

(C) the amount equal to l/24th of Executive’s Base Salary and Target Bonus in
effect as of the Date of Termination shall be paid on a semimonthly basis in
accordance with the Company’s usual payroll practices for 24 months following
the Date of Termination; provided, however, that to the extent required to
comply with, or to avoid the payment of penalties under, Section 409A of the
Code, as determined by the Company’s outside counsel, such payments shall not
begin until six months following Executive’s “separation of service.” The sum of
the delayed payments shall be paid in a single sum after six months, with
payments semimonthly by commencing thereafter;

(ii) for two years after Executive’s Date of Termination, or such longer period
as may be provided by the terms of the appropriate plan, program, or policy, the
Company

 

10



--------------------------------------------------------------------------------

shall continue benefits to Executive and/or Executive’s eligible dependents at
least equal to those which would have been provided to them in accordance with
the Company’s health plans if Executive’s employment had not been terminated or,
if more favorable to Executive, as in effect generally at any time thereafter
with respect to other Peer Executives and their eligible dependents, provided,
however, that if Executive becomes re-employed with another employer and is
eligible to receive medical under another employer provided plan, the health
benefit coverage described herein shall cease. Executive’s eligibility to
purchase continued health insurance coverage under COBRA shall run concurrently
with the period for which the Company is providing coverage under this
subsection. To the extent required to comply with, or to avoid the payment of
penalties under, Section 409A of the Code, as determined by the Company’s
outside counsel, Executive will pay the entire cost of such benefits for the
first six months after the Date of Termination and the Company will reimburse
the Executive for the Company’s share of such costs on the six-month anniversary
of the Executive’s “separation from service” as defined in Section 409A of the
Code; and

(iii) notwithstanding the provisions of the applicable option agreement, all of
Executive’s vested but unexercised options to acquire Company common stock as of
the Date of Termination shall remain exercisable through the earlier of (A) the
original expiration date of the Option, or (B) a date which is three months
following the Date of Termination; and

(iv) the Initial RSU Award will become immediately vested as of the Date of
Termination; and

(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to Executive any other amounts or benefits required to be paid or
provided or which Executive is eligible to receive under any plan, program,
policy or practice of the Company and its affiliated companies (such other
amounts and benefits shall be hereinafter referred to as the “Other Benefits”).

To the extent required to comply with, or to avoid the payment of penalties
under, Section 409A, as determined by the Company’s outside counsel, one or more
payments under this Section 8 shall be delayed to the six month anniversary of
the date of Executive’s “separation from service,” within the meaning of
Section 409A of the Code.

(b) In Connection with a Change in Control: Termination by Executive for Good
Reason; Termination by the Company Other Than for Cause or Disability. If a
Change in Control occurs during the Employment Period and, in connection with
such Change in Control, the Company shall terminate Executive’s employment other
than for Cause or Disability, or Executive shall terminate employment for Good
Reason within a period of 90 days after the occurrence of the event giving rise
to Good Reason, then and, with respect to the payments and benefits described in
clauses (i)(B) and (ii) below, only if Executive executes a release in
substantially the form of the Release:

(i) the Company shall pay to Executive the following amounts after Executive
executes the Release:

(A) the Accrued Obligations shall be paid to Executive in a lump sum in cash
within 30 days after the Date of Termination; provided, however, that the
Accrued Obligation described in Section 8(a)(i)(B) of this Agreement shall be
determined with respect to the then-current Target Bonus or, if greater, the
actual performance results through the end of the fiscal quarter ending on or
immediately prior to the Change in Control, which amount shall not be adjusted
downward for individual performance; and

 

11



--------------------------------------------------------------------------------

(B) the amount equal to l/36th of Executive’s Base Salary and Target Bonus in
effect as of the Date of Termination shall be paid on a semimonthly basis in
accordance with the Company’s usual payroll practices for 36 months following
the Date of Termination; provided, however, that to the extent required to
comply with, or to avoid the payment of penalties under, Section 409A of the
Code, as determined by the Company’s outside counsel, such payments shall not
begin until six months following Executive’s “separation of service.” The sum of
the delayed payments shall be paid in a single sum after six months, with
semimonthly payments commencing thereafter;

(ii) for three years after Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program, or
policy, the Company shall continue benefits to Executive and/or Executive’s
eligible dependents at least equal to those which would have been provided to
them in accordance with the Company’s health plans if Executive’s employment had
not been terminated or, if more favorable to Executive, as in effect generally
at any time thereafter with respect to other Peer Executives and their eligible
dependents, provided, however, that if Executive becomes re-employed with
another employer and is eligible to receive health benefits under another
employer provided plan, the health benefits described herein shall cease.
Executive’s eligibility to purchase continued health insurance coverage under
COBRA shall run concurrently with the period for which the Company is providing
coverage under this subsection. To the extent required to comply with, or to
avoid the payment of penalties under, Section 409A, as determined by the
Company’s outside counsel, Executive will pay the entire cost of such benefits
for the first six months after the Date of Termination and the Company will
reimburse the Executive for the Company’s share of such costs on the six-month
anniversary of the Executive’s “separation from service” as defined in
Section 409A of the Code; and

(iii) any options to acquire Company common stock granted to Executive at least
six (6) months prior to the effective date of the Change in Control shall become
immediately vested and exercisable as of the Date of Termination; and

(iv) notwithstanding the provisions of the applicable option agreement, all of
Executive’s vested but unexercised options to acquire Company common stock as of
the Date of Termination shall remain exercisable through the earlier of (A) the
original expiration date of the Option, or (B) three months after the Date of
Termination; and

(v) the Initial RSU Award will become immediately vested as of the Date of
Termination; and

 

12



--------------------------------------------------------------------------------

(vi) Executive shall receive a pro-rata portion of his performance share awards,
based on the number of months completed in the performance cycle at the Date of
Termination and actual results for the performance period; and

(vii) to the extent not theretofore paid or provided, the Company shall timely
pay or provide to Executive his Other Benefits.

To the extent required to comply with, or to avoid the payment of penalties
under, Section 409A, as determined by the Company’s outside counsel, one or more
payments under this Section 8 shall be delayed to the six month anniversary of
the date of Executive’s “separation from service,” within the meaning of
Section 409A of the Code.

(c) Death, Disability or Retirement. If Executive’s employment is terminated by
reason of his death, Disability or Retirement during the Employment Period, this
Agreement shall terminate without further obligations to Executive or his
estate, beneficiaries or legal representatives under this Agreement, other than
for payment of Accrued Obligations and the timely payment or provision of Other
Benefits. Accrued Obligations shall be paid to Executive or his estate,
beneficiary or legal representative, as applicable, in a lump sum in cash within
30 days of the Date of Termination; provided, however, that the Accrued
Obligation described in Section 8(a)(i)(B) of this Agreement shall be paid as
soon as reasonably practicable after the bonus determination for the applicable
year is made. With respect to the provision of Other Benefits, the term Other
Benefits as used in this Section 8(c) shall include, without limitation, and
Executive or his estate, beneficiaries or legal representatives, as applicable,
shall be entitled to receive, benefits under such plans, programs, practices and
policies relating to death, disability or retirement, if any, as are applicable
to Executive or his family on the Date of Termination.

(d) Cause or Voluntary Termination without Good Reason.

(i) Cause. If Executive’s employment shall be terminated for Cause during the
Employment Period, this Agreement shall terminate without further obligations to
Executive, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. The Accrued Obligations shall be paid to
Executive in a lump sum in cash within 30 days after the Date of Termination;
provided, however, that the Accrued Obligation described in Section 8(a)(i)(B)
of this Agreement shall be paid as soon as reasonably practicable after the
bonus determination for the applicable year is made.

(ii) Without Good Reason. If Executive voluntarily terminates employment during
the Employment Period without Good Reason, this Agreement shall terminate
without further obligations to Executive, other than for payment of Accrued
Obligations and the timely payment or provision of Other Benefits, and all of
Executive’s vested but unexercised options to acquire Company common stock as of
the Date of Termination shall remain exercisable through the earlier of (A) the
original expiration date of the Option, or (B) three months after the Date of
Termination. The Accrued Obligations shall be paid to Executive in a lump sum in
cash within 30 days after the Date of Termination; provided, however, that the
Accrued Obligation described in Section 8(a)(i)(B) of this Agreement shall be
paid as soon as reasonably practicable after the bonus determination for the
applicable year is made.

 

13



--------------------------------------------------------------------------------

(e) Resignations. Termination of Executive’s employment for any reason
whatsoever shall constitute Executive’s resignation from the Board of Directors
of the Company and resignation as an officer of the Company, its subsidiaries
and affiliates.

9. Certain Additional Payments by the Company.

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of Executive (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 9) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Executive retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments. Notwithstanding the foregoing provisions of this
Section 9(a), if it shall be determined that Executive is entitled to a Gross-Up
Payment, but that the Payments would not exceed the safe harbor amount of 2.99
times Executive’s “base amount,” as defined in Code section 280G(b)(3), by
$100,000 or more, then no Gross-Up Payment shall be made to Executive and the
Payments, in the aggregate, shall be reduced to an amount such that the receipt
of Payments would not give rise to any Excise Tax. In that event, Executive
shall direct which Payments are to be modified or reduced (the “Reduced
Amount”).

(b) Subject to the provisions of Section 9(c), all determinations required to be
made under this Section 9, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by such certified
public accounting firm reasonably acceptable to the Company as may be designated
by Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
receipt of notice from Executive that there has been a Payment, or such earlier
time as is requested by the Company. In the event that the Accounting Firm is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control, Executive shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 9, shall be paid by the
Company to Executive within five days of the receipt of the Accounting Firm’s
determination. Any determination by the Accounting Firm shall be binding upon
the Company and Executive. As a result of the uncertainty in the application of
Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made (“Underpayment”), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 9(c) and Executive thereafter
is required to make a payment of any

 

14



--------------------------------------------------------------------------------

Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive.

(c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after Executive is informed in
writing of such claim and shall apprise the Company of the nature of such claim
and the date on which such claim is requested to be paid. The Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which it gives such notice to the Company (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If the
Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation of the foregoing provisions of
this Section 9(c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive, on an interest-free basis and shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income tax (including
interest or penalties with respect thereto) imposed with respect to such advance
or with respect to any imputed income with respect to such advance; and further
provided that any extension of the statute of limitations relating to payment of
taxes for the taxable year of Executive with respect to which such

 

15



--------------------------------------------------------------------------------

contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

(d) If, after the receipt by Executive of an amount advanced by the Company
pursuant to Section 9(c), Executive becomes entitled to receive any refund with
respect to such claim, Executive shall (subject to the Company’s complying with
the requirements of Section 9(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
the Company pursuant to Section 9(c), a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Company
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

10. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any employee benefit plan,
program, policy or practice provided by the Company and for which Executive may
qualify, except as specifically provided herein. Amounts which are vested
benefits or which Executive is otherwise entitled to receive under any employee
benefit plan, policy, practice or program of the Company, its subsidiaries or
any of its affiliated companies at or subsequent to the Date of Termination
shall be payable in accordance with such plan, policy, practice or program
except as explicitly modified by this Agreement.

11. Full Settlement; No Obligation to Mitigate. The Company’s obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against Executive or others. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and, except
as explicitly provided herein, such amounts shall not be reduced whether or not
Executive obtains other employment.

12. Costs of Enforcement. In any action taken in good faith relating to the
enforcement of this Agreement or any provision herein, Executive shall be
entitled to reimbursement for any and all reasonable costs and expenses incurred
by him in enforcing or establishing his rights thereunder, including, without
limitation, reasonable attorneys’ fees, whether suit be brought or not, and
whether or not incurred in arbitration, trial, bankruptcy or appellate
proceedings, but only if and to the extent Executive is successful in asserting
such rights. Executive shall also be entitled to be paid all reasonable legal
fees and expenses, if any, incurred in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit hereunder.

 

16



--------------------------------------------------------------------------------

13. Arbitration.

(a) Mutual Agreement to Arbitrate. Except for those claims identified below, any
controversy or claim by either party hereto against the other or any of their
officers, directors, employees or agents arising from, out of or relating to
this Agreement, the breach thereof, or the employment or termination thereof
which would give rise to a claim under federal, state or local law (including
but not limited to claims based in tort or contract, claims for discrimination
under state or federal law, and/or claims for violation of any federal, state or
local law, statute or regulation) (“Claims”) shall be determined by final and
binding arbitration in Spokane, Washington, before and in accordance with the
rules of the American Arbitration Association for resolution of employment
disputes by a neutral arbitrator selected in accordance with the rules of such
Association. The arbitrator will have all of the powers a judge would have in
dealing with any question or dispute that may arise before, during and after the
arbitration, including, but not limited to, the power to award any type of legal
or equitable relief that would be available in a court of competent jurisdiction
under the applicable law or statute. The decision of the arbitrator shall be
enforceable by any court having proper jurisdiction.

(b) Claims Not Covered. Claims for benefits under the workers’ compensation,
unemployment insurance and state disability insurance laws, are not covered by
this Section 13. Additionally, claims for temporary restraining orders or
preliminary injunctions (“temporary equitable relief”) in cases in which such
temporary equitable relief would be otherwise authorized by law are not covered
by this Section 13. In such cases where temporary equitable relief is sought,
the trial on the merits of the action will occur in front of, and will be
decided by, the arbitrator, who will have the same ability to order legal or
equitable remedies as could a court of general jurisdiction. Nothing in this
Agreement precludes the Employee from filing a charge or from participating in
an administrative investigation of a charge before any appropriate government
agency. However, Employee acknowledges that he understands that he cannot obtain
any monetary relief or recovery from such a proceeding.

(c) Costs. Employer agrees to bear the costs of the arbitrator’s fee and all
other costs related to the arbitration, assuming that such costs are not
expenses that Employee would be required to bear if he were bringing the action
in a court of law. Employee and Employer shall each bear their own attorney’s
fees incurred in connection with the arbitration, and the arbitrator will not
have authority to award attorney’s fees unless a statute at issue in the dispute
or other appropriate law authorizes an award of attorney’s fees, in which case
the arbitrator shall have the authority to make an award of attorney’s fees as
permitted by the applicable statute or law.

(d) Knowing and Voluntary Agreement; Complete Agreement. Employee understands
and acknowledges that he has specifically requested inclusion of this
arbitration provision in this Agreement and has been advised to consult with an
attorney of his own choosing before signing this Agreement, and that he has had
an opportunity to do so.

EMPLOYEE FURTHER UNDERSTANDS AND AGREES THAT HE HAS READ THIS EMPLOYMENT &
ARBITRATION AGREEMENT CAREFULLY. BY SIGNING IT, EMPLOYEE IS EXPRESSLY WAIVING
ANY AND ALL RIGHTS TO A TRIAL OR

 

17



--------------------------------------------------------------------------------

HEARING BEFORE A COURT OR JURY OF ANY AND ALL DISPUTES AND CLAIMS SUBJECT TO
ARBITRATION UNDER THIS AGREEMENT WHICH HE MAY NOW OR IN THE FUTURE HAVE.

14. Representations and Warranties. Executive hereby represents and warrants to
the Company that Executive is not a party to, or otherwise subject to, any
covenant not to compete with any person or entity, and Executive’s execution of
this Agreement and performance of his obligations hereunder will not violate the
terms or conditions of any contract or obligation, written or oral, between
Executive and any other person or entity.

15. Assignment and Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company will require any Surviving Corporation resulting from a
Reorganization, Sale or Acquisition (if other than the Company) to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no Reorganization,
Sale or Acquisition had taken place. As used in this Agreement, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

16. Miscellaneous.

(a) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(b) Severability. If any provision or covenant, or any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(c) Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to it.

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between the Company and Executive with respect to the subject
matter hereof

 

18



--------------------------------------------------------------------------------

and, from and after the Effective Date, this Agreement shall supersede any other
agreement between the parties with respect to the subject matter hereof,
including without limitation, the Prior Agreement.

(e) Governing Law. Except as provided below and except to the extent preempted
by federal law, and without regard to conflict of laws principles, the laws of
the State of Washington shall govern this Agreement in all respects, whether as
to its validity, construction, capacity, performance or otherwise.

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To Company:

 

Potlatch Corporation, Inc.

601 West Riverside Avenue

Suite 1100

Spokane, WA 99201

Attention: Secretary

To Executive:

  Michael J. Covey

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g) Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto, which makes specific reference to
this Agreement.

(h) Construction. Each party and his or its counsel have reviewed this Agreement
and have been provided the opportunity to revise this Agreement and accordingly,
the normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement. Instead, the language of all parts of this Agreement shall be
construed as a whole, and according to its fair meaning, and not strictly for or
against either party.

(i) Withholding. The Company may withhold from any payment that it is required
to make under this Agreement amounts sufficient to satisfy applicable
withholding requirements under any federal, state or local law.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Employment Agreement as of the date first above written.

 

POTLATCH CORPORATION

By:

 

/s/ William T. Weyerhaeuser

 

Dr. William T. Weyerhaeuser

Vice Chairman of the Board

 

EXECUTIVE:

/s/ Michael J. Covey

Michael J. Covey

 

20



--------------------------------------------------------------------------------

EXHIBIT I

Vesting of Performance Shares for 2005-2007 Performance Cycle

RESOLUTION

PERFORMANCE SHARE MEASURE AND SCHEDULE

December 1, 2004

RESOLVED, that the Performance Measure, Performance Schedule and universe of
comparator companies for use in the Addendum to the Performance Share Agreement
in connection with a grant of Performance Shares to employees for the January 1,
2005 through December 31, 2007 Performance Period, in the form presented to this
meeting, is approved.



--------------------------------------------------------------------------------

2000 STOCK INCENTIVE PLAN

ADDENDUM TO PERFORMANCE SHARE AGREEMENT

Performance Period:

January 1, 2005 through December 31, 2007

Performance Measure:

The performance measure is a comparison of the percentile ranking of Potlatch
Corporation’s total shareholder return (TSR), which includes stock price
appreciation plus dividends paid during the performance period, to the TSR
performance of selected peer group of forest products industry companies listed
on Exhibit 1 hereto.

Performance Schedule:

The performance schedule below shows the percentage of the target grant that
will be awarded at the end of the performance period depending upon the actual
TSR percentile ranking achieved by Potlatch during the performance period:

 

TSR Rank    Percentile Rank   Percent of Target Paid 1st    Top   200% 2nd   
97th   200% 3rd    94th   190% 4th    91st   183% 5th    88th   175% 6th    84th
  168% 7th    81st   160% 8th    78th   153% 9th    75th   145% 10th    72nd  
138% 11th    69th   130% 12th    66th   123% 13th    63rd   115% 14th    59th  
108% 14th    56th   100% 16th    53rd   89% 17th    50th   79% 18th    47th  
68% 19th    44th   57% 20th    41st   46% 21st    38th   36% 22nd    34th   25%
23rd    31st   0



--------------------------------------------------------------------------------

The percent of the target grant awarded for achieved TSR percentiles between the
levels shown above is determined by interpolation. The exact number of
performance shares awarded to the Employee after multiplication by the
appropriate factor (or determined by interpolation) plus dividend equivalents
accrued during the performance period will be rounded to the nearest whole
number of shares.



--------------------------------------------------------------------------------

Performance Share Measure

Forest Products Industry Peer Group

Company Name

 

  1. Abitibi-Consolidated, Inc.

  2. Bowater

  3. Canfor Corporation

  4. Caraustar Industries, Inc.

  5. Cascades, Inc.

  6. Chesapeake

  7. Deltic Timber Corporation

  8. Doman Industries Limited

  9. Domtar, Inc.

  10. Georgia-Pacific

  11. Glatfelter

  12. International Forest Products Limited

  13. International Paper

  14. Kimberly-Clark

  15. Longview Fibre

  16. Louisiana-Pacific

  17. MeadWestvaco

  18. Nexfor, Inc.

  19. Norske Skog Canada Limited

  20. Packaging Corp of America

  21. Packaging Dynamics Corporation

  22. Plum Creek

  23. Pope & Talbot

  24. Rayonier

  25. Rock-Tenn Company

  26. Smurfit-Stone

  27. Sonoco Products Company

  28. Taiga Forest Products

  29. Tembec, Inc.

  30. Temple Inland

  31. Universal Forest Products

  32. West Fraser Timber Company

  33. Weyerhaeuser

If two of the listed companies merge during the applicable performance period,
their combined TSR will be used for ranking purposes. If any listed company goes
out of business or otherwise ceases to exist as an independent company during
the applicable performance period, it will not be taken into consideration in
determining TSR ranking for that performance period.



--------------------------------------------------------------------------------

RESOLUTION

PERFORMANCE SHARE MEASURE AND SCHEDULE

December 1, 2005

RESOLVED, that the Performance Measure, Performance Schedule and universe of
comparator companies for use in the Addendum to the Performance Share Agreement
in connection with a grant of Performance Shares to employees for the January 1,
2006 through December 31, 2008 Performance Period, in the form presented to this
meeting, is approved.



--------------------------------------------------------------------------------

2000 STOCK INCENTIVE PLAN

ADDENDUM TO PERFORMANCE SHARE AGREEMENT

Performance Period:

January 1, 2006 through December 31, 2008

Performance Measure:

The performance measure is a comparison of the percentile ranking of Potlatch
Corporation’s total shareholder return (TSR), which includes stock price
appreciation plus dividends paid during the performance period, to the TSR
performance of the selected peer group of forest products industry companies
listed on Exhibit 1 hereto.

Performance Schedule:

The performance schedule below shows the percentage of the target grant that
will be awarded at the end of the performance period depending upon the actual
TSR percentile ranking achieved by Potlatch during the performance period:

 

TSR Rank    Percentile Rank   Percent of Target Paid 1st    Top   200% 2nd   
97th   200% 3rd    94th   190% 4th    90th   183% 5th    87th   175% 6th    84th
  168% 7th    81st   160% 8th    78th   153% 9th    74th   145% 10th    71st  
138% 11th    68th   130% 12th    65th   123% 13th    61st   115% 14th    58th  
108% 15th    55th   100% 16th    52nd   89% 17th    48th   79% 18th    45th  
68% 19th    42nd   57% 20th    39th   46% 21st    36th   36% 22nd    32nd   25%
23rd    29th   0



--------------------------------------------------------------------------------

The percent of the target grant awarded for achieved TSR percentiles between the
levels shown above is determined by interpolation. The exact number of
performance shares awarded to the Employee after multiplication by the
appropriate factor (or determined by interpolation) plus dividend equivalents
accrued during the performance period will be rounded to the nearest whole
number of shares.



--------------------------------------------------------------------------------

Performance Share Measure

Forest Products Industry Peer Group

Company Name

 

  1. Abitibi-Consolidated, Inc.

  2. Bowater

  3. Canfor Corporation

  4. Caraustar Industries, Inc.

  5. Cascades, Inc.

  6. Chesapeake

  7. Deltic Timber Corporation

  8. Western Forest Products Inc. (formerly Doman Industries Limited)

  9. Domtar, Inc.

  10. Glatfelter

  11. International Forest Products Limited

  12. International Paper

  13. Kimberly-Clark

  14. Longview Fibre

  15. Louisiana-Pacific

  16. MeadWestvaco

  17. Norbord, Inc. (formerly Nexfor, Inc.)

  18. Catalyst Paper Corporation (formerly Norske Skog Canada Limited)

  19. Packaging Corp of America

  20. Packaging Dynamics Corporation

  21. Plum Creek

  22. Pope & Talbot

  23. Rayonier

  24. Rock-Tenn Company

  25. Smurfit-Stone

  26. Sonoco Products Company

  27. Taiga Forest Products

  28. Tembec, Inc.

  29. Temple Inland

  30. Universal Forest Products

  31. West Fraser Timber Company

  32. Weyerhaeuser

If two of the listed companies merge during the applicable performance period,
their combined TSR will be used for ranking purposes. If any listed company goes
out of business or otherwise ceases to exist as an independent company during
the applicable performance period, it will not be taken into consideration in
determining TSR ranking for that performance period.



--------------------------------------------------------------------------------

EXHIBIT II

Comparison of Retirement Benefits

 

End of Year   Projected
Plum Creek
Monthly
Benefit   Lump Sum
Value at 6% of
Projected Plum
Creek Benefit   Lump Sum Value
at 6% of Potlatch
Benefit Plus Lump
Sum Value of Plum
Creek Benefit(2)   Total Additional
Value Payable
by Potlatch at
Termination 2006   $ 21,770   $ 1,042,118   $ 1,093,456   $ 0 2007   $ 22,658  
$ 1,151,722   $ 1,234,849   $ 0 2008   $ 23,547   $ 1,271,295   $ 1,394,465   $
0 2009   $ 24,435   $ 1,401,127   $ 1,574,586   $ 0 2010   $ 25,324   $
1,542,991   $ 1,777,739   $ 0 2011   $ 26,213   $ 1,697,263   $ 2,020,732   $ 0
2012   $ 26,818   $ 4,226,448   $ 2,296,762   $ 1,929,686 2013   $ 26,818   $
4,161,818   $ 2,607,377   $ 1,554,441 2014   $ 26,818   $ 4,094,774   $
2,951,852   $ 1,142,923 2015   $ 26,818   $ 4,025,585   $ 3,344,086   $ 681,499
2016   $ 26,818   $ 3,954,250   $ 3,776,119   $ 178,131 2017   $ 26,818   $
3,881,038   $ 4,249,463   $ 0

--------------------------------------------------------------------------------

(1) Based on the following assumptions: (i) 4% future salary growth, (ii) annual
bonus equal to target at Potlatch and Plum Creek, and (iii) conversions to/from
annuity form to lump sum are at 6%, 1994 GATT mortality.

 

(2) This column includes the estimated lump sum value of your current Plum Creek
benefit that will be paid to you upon separation of service.



--------------------------------------------------------------------------------

EXHIBIT III

Form of Separation and Release Agreement

GENERAL RELEASE

This General Release (“Release”) is executed and delivered by MICHAEL J. COVEY
(“Employee”) to and for the benefit of POTLATCH CORPORATION, a Delaware
corporation, and any parent, subsidiary or affiliated corporation or related
entity of Potlatch Corporation (collectively, “Company”).

In consideration of certain payments and benefits which Employee will receive
following termination of employment pursuant to the terms of the Employment
Agreement entered into as February 6, 2006, between the Employee and the Company
(the “Agreement”), the sufficiency of which Employee hereby acknowledges,
Employee hereby agrees not to sue and fully, finally, completely and generally
releases, absolves and discharges Company, its predecessors, successors,
subsidiaries, parents, related companies and business concerns, affiliates,
partners, trustees, directors, officers, agents, attorneys, servants,
representatives and employees, past and present, and each of them (hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
liens, agreements, contracts, covenants, actions, suits, causes of action,
grievances, arbitrations, unfair labor practice charges, wages, vacation
payments, severance payments, obligations, commissions, overtime payments,
workers compensation claims, debts, profit sharing or bonus claims, expenses,
damages, judgments, orders and/or liabilities of whatever kind or nature in law,
equity or otherwise, whether known or unknown to Employee which Employee now
owns or holds or has at any time owned or held as against Releasees, or any of
them through the date Employee executes this Release (“Claims”), including
specifically but not exclusively and without limiting the generality of the
foregoing, any and all Claims arising out of or in any way connected to
Employee’s employment with or separation of employment from Company including
any Claims based on contract, tort, wrongful discharge, fraud, breach of
fiduciary duty, attorneys’ fees and costs, discrimination in employment, any and
all acts or omissions in contravention of any federal or state laws or statutes
(including, but not limited to, federal or state securities laws, any deceptive
trades practices act or any similar act in any other state and the Racketeer
Influenced and Corrupt Organizations Act), and any right to recovery based on
state or federal age, sex, pregnancy, race, color, national origin, marital
status, religion, veteran status, disability, sexual orientation, medical
condition, union affiliation or other anti-discrimination laws, including,
without limitation, Title VII, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, the National Labor Relations Act, the
California Fair Employment and Housing Act, and any similar act in effect in any
jurisdiction applicable to Employee or the Company, all as amended, whether such
claim be based upon an action filed by Employee or by a governmental agency.

Notwithstanding the foregoing, nothing herein shall release (i) the Company of
its severance and post-termination obligations to Employee under the Agreement,
(ii) any other contractual obligations of the Company or any of the other
Released Parties to Executive contained in one or more written agreement with
Employee, subject to the terms and conditions of such agreements, (iii) any
rights or claims that Employee may have in his capacity as a shareholder of the
Company, or (iv) any vested rights that Employee may have under the



--------------------------------------------------------------------------------

Company’s benefit plans, subject to the terms and conditions of such plans.
Nothing in this Agreement releases, waives or otherwise affects Employee’s
rights pertaining to advancement and/or indemnification pursuant to applicable
law and the Company’s Certificate of Incorporation and Bylaws, or Employee’s
reimbursement under any applicable directors and officers liability insurance
policy, subject to the terms and conditions thereof.

Employee acknowledges and agrees that neither anything in this Release nor the
offer, execution, delivery, or acceptance thereof shall be construed as an
admission by Company of any kind, and this Release shall not be admissible as
evidence in any proceeding except to enforce this Release.

It is the intention of Employee in executing this instrument that it shall be
effective as a bar to each and every claim, demand, grievance and cause of
action hereinabove specified. In furtherance of this intention, Employee hereby
expressly consents that this Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
hereinabove specified, and elects to assume all risks for claims that now exist
in Employee’s favor, known or unknown, that are released under this Release.
Employee acknowledges Employee may hereafter discover facts different from, or
in addition to, those Employee now knows or believes to be true with respect to
the claims, demands, liens, agreements, contracts, covenants, actions, suits,
causes of action, wages, obligations, debts, expenses, damages, judgments,
orders and liabilities herein released, and agrees the release herein shall be
and remain in effect in all respects as a complete and general release as to all
matters released herein, notwithstanding any such different or additional facts.

If any provision of this Release or application thereof is held invalid, the
invalidity shall not affect other provisions or applications of the Release
which can be given effect without the invalid provision or application. To this
end, the provisions of this Release are severable.

Employee represents and warrants that Employee has not heretofore assigned or
transferred or purported to assign or transfer to any person, firm or
corporation any claim, demand, right, damage, liability, debt, account, action,
cause of action, or any other matter herein released.

Employee represents that he is not aware of any claims other than the claims
that are released by this instrument. Employee agrees to waive any rights he may
have under any statute or common law principle which prevents the waiver of
claims which the waiving individual does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the other party.

NOTICE TO EMPLOYEE

The law requires that Employee be advised and Company hereby advises Employee in
writing to consult with an attorney and discuss this Release before executing
it. Employee acknowledges Company has provided to Employee at least twenty-one
(21) calendar days



--------------------------------------------------------------------------------

(forty- five (45) calendar days, in the case of a group termination) within
which to review and consider this Release before signing it.

Should Employee decide not to use the full twenty-one (21) or forty-five
(45) days, as applicable, then Employee knowingly and voluntarily waives any
claims that Employee was not in fact given that period of time or did not use
the entire twenty-one (21) or forty-five (45) days to consult an attorney and/or
consider this Release. Employee acknowledges that Employee may revoke this
Release for up to seven (7) calendar days following Employee’s execution of this
Release and that it shall not become effective or enforceable until such
revocation period has expired. Employee further acknowledges and agrees that
such revocation must be in writing and delivered to Company in accordance with
the terms of the Agreement and must be received by Company as so addressed not
later than midnight on the seventh (7th) day following Employee’s execution of
this Release. If Employee so revokes this Release, the Release shall not be
effective or enforceable and Employee will not receive the monies and benefits
described above. If Employee does not revoke this Release in the time frame
specified above, the Release shall become effective at 12:00:01 A.M. on the
eighth (8th) day after it is signed by Employee.

In the case of a group termination, the law requires that Employee be provided a
detailed list of the job titles and ages of all employees who were terminated in
the group termination and the ages of all employees of the Company in the same
job classification or organizational unit who were not terminated. Employee
acknowledges that Employee has been provided with this information.

PLEASE READ CAREFULLY. THIS AGREEMENT CONTAINS A GENERAL

RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

I have read and understood the foregoing General Release, have been advised to
and have had the opportunity to discuss it with anyone I desire, including an
attorney of my own choice, and I accept and agree to its terms, acknowledge
receipt of a copy of the same and the sufficiency of the monies and benefits
described above, and hereby execute this Release voluntarily and with full
understanding of its consequences.

 

Dated:

 

February 6, 2006

   

/s/ Michael J. Covey

      MICHAEL J. COVEY